FILED
                            NOT FOR PUBLICATION                             JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RENAL NELSON,                                    No. 08-17016

               Petitioner - Appellant,           D.C. No. 4:05-cv-04419-CW

  v.
                                                 MEMORANDUM *
A.P. KANE, Warden; BOARD OF
PRISON TERMS,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Renal Nelson appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We dismiss.

       Nelson contends that the Board’s 2003 decision to deny him parole was


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
improper, and therefore violated his violated his due process rights. After briefing

was completed in this case, this court held that a certificate of appealability

(“COA”) is required to challenge the denial of parole. See Hayward v. Marshall,

603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now the Supreme Court has held

that the only federal right at issue in the parole context is procedural, and the only

proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011)

(per curiam). Because Nelson raises no procedural challenges regarding his parole

hearing, a COA cannot issue, and we dismiss the appeal for lack of jurisdiction.

See 28 U.S.C. § 2253(c)(2).

      Because we dismiss the appeal for lack of jurisdiction, we not need reach

Appellee’s contentions concerning exhaustion and procedural default. See Day v.

McDonough, 547 U.S. 198, 205 (2006); Vansickel v. White, 166 F.3d 953, 958 (9th

Cir. 1999).

      We deny all pending requests.

      DISMISSED.




                                           2                                      08-17016